Reed, J.,
delivered the opinion of the court.
During the afternoon of March 7, 1911,. in the city of St. Louis, appellant purchased a ticket which entitled him to occupy lower berth No. 6, car No. 103, from St. Louis to Memphis, on the train of the Illinois Central Railroad Company, leaving at eleven twenty p. m: of that day. He boarded the train shortly before it departed. He was unable to produce 'his ticket. He had left it in the pocket of a coat which he was wearing when he purchased it, and which he afterwards took off and packed in his trunk. He explained this to the Pullman conductor, and went to the baggage -car in an effort to reach his trunk and obtain the ticket, but he was unable to locate the trunk. The conductor refused to permit him to occupy a lower berth in the car, because there was an outstanding ticket for every lower berth. Appellant offerred to pay for the berth which he claimed. The con*29ductor refused to accept the amount, on the ground that all lower berths had been disposed of. He offered to sell appellant an upper berth, but this was declined. Appellant thereupon went into a day coach and rode therein to Memphis.
Appellant was corroborated in his testimony that he had purchased the ticket by the testimony of a comr panion, Mr. Harris, who was with him at the time. It seems that two tickets were purchased, one for appellant and one 'for Mr. Harris. Appellant’s testimony that he explained to the conductor that he had so purchased the ticket,' and that it was for .lower berth No. 6, was also corroborated by the testimony of Mr. Harris, and that of another traveling friend, in the evidence as to this. The conductor testified that appellant never told him that he had purchased a ticket to lower 6, but claimed that he had purchased ticket for either lower berth No. 7 or 8, both of which berths his diagram showed had been sold and were subject to be occupied.
Appellant filed his suit against appellee, claiming therein that he “was put to very great inconvenience and mental and physical discomfort and trouble” by having to sit up all night in a crowded day coach at a time when he had only recently recovered from a spell of sickness, and was not then well, and demanded damages in the sum of two thousand dollars. The plea of general issue was interposed by appellee, and the case was submitted to the jury on the question of actual or compensatory damages. The jury returned a verdict in favor of the defendant.
Appellant, in this appeal, complains that the trial court urred in granting the defendant the following instruction:
“The court instructs the jury that, unless they believe from a preponderance of the evidence that Conductor Hunt unreasonably refused to respect plaintiff’s assertion of a right to a berth, they will find for defendant, *30although, they may believe from the evidence that the conductor might have given plaintiff a berth as a 'matter of courtesy.”
Appellant cites to sustain his position the cases of K. C., M. & B. Railway Co. v. Riley, 68 Miss. 765, 9 So. 443, 13 L. R. A. 38, 24 Am. St. Rep. 309, and A & V. Railway Co. v. Holmes, 75 Miss. 371, 23 So. 187. In both of these cases there was evidence other than- the verbal statement to corroborate the explanation of the passenger. In the Eiley case the outgoing conductor had by mistake taken up the wrong end of the round-trip ticket. The passenger had in his possession the other end of the ticket, which he actually showed to the conductor on his return trip. The court decided that this was corroboration of his statement to the extent that it was made thereby a reasonable explanation not to be ignored by the conductor.
In the Holmes case the court held that the conductor should not have ignored and refused to receive the explanation of a passenger of an error in her ticket, where her statement was substantiated by her baggage check and the waybill for its transportation, it being the rule of the railroad to check baggage only upon a proper ticket, In that case the agent of the railroad'company, instead of issuing a ticket to Meridian, as requested, through error, issued it to Vicksburg.
It will be noted that in both of these cases the errors were made by the agents of the railroad companies; the passengers were not at fault. In this case the fault or failure, which resulted in appellant being unable to present his-ticket upon demand, was not that of appellee, the Pullman Company, but was .that of appelant. Appellee was in no way to blame for appellant’s inability to produce' his ticket.
In the case of Mitchell v. Railway Co., 77 Miss. 917, 27 So. 834, it was held that a passenger, upon his refusal to pay his fare, could be ejected from the cars, after the *31expiration of Ms ticket over a route including several connecting carriers, the ticket showing upon its face the exact date of expiration, giving ample time to make the journey. It was further held in that case that a conductor is not required to accept the uncorroborated statement of a'person claiming to ride upon a defective, expired or lost ticket.
In delivering the opinion in the Mitchell case, Judge Calhoon referred to the Biley and Holmes cases, and stated that those eases “have carried the doctrine as far as it can be pressed without crossing the danger line of injustice to railroad corporations.” We approve both of those cases, because in each of them the passenger had and exMbited to the conductor, evidence showing reasonably the, statement to be true. Here there is nothing to support the oral statement but the mere production of the ticket absolutely void on its face.
In this case we have the mere statement of the passenger. A repetition of the statement of the same fact by another passenger, under circumstances shown herein, where the statement is uncorroborated by other evidence, and the integrity thereof is questioned by the conductor, will not require Mm to accept the statement as a satisfactory explanation.
We find in the case of Pullman Co. v. Reed, 75 Ill. 125, 20 Am. Rep. 232, cited by counsel for appellee, that there was other evidence besides the statement by the passenger of the loss of the ticket. He had a slip of paper from the ticket agent to the conductor identifying him as the purchaser of the ticket, and he had shown his ticket to the porter upon entering the car and was shown to Ms berth. He lost it after entering the car. We quote from the opiMon in that case as follows:
“It is a well-recognized law that carriers of passengers may lawfully require those seeking to be carried to purchase tickets, when convenient facilities to that end are afforded by the carrier, to exhibit them to persons *32designated by the carrier for that purpose, and surrender them, after securing their seats in the car or other vehicle used, for transportation, when required by the person in immediate charge of the transportation. Such requirements cause but little, if any, inconvenience to the public, and may be indispensable to enable the carrier to protect itself against loss through the knavery of dishonest employees. ' It was in evidence that appellant’s rules required the conductor to take from persons desiring berths only tickets, passes, or money, and the reasonableness of these rules is not and cannot be questioned.”
There is a difference between the right of a passenger .purchasing an ordinary railroad ticket, and the right which he obtains in buying a sleeping car ticket. The railroad ticket entitles him to ride on a train of the company. A sleeping car ticket secures for him a designated place in a certain car, which is reserved for his occupancy. If a railroad ticket should be lost, another ticket could be sold in its place or cash fare accepted, and no interference would result with the right of another passenger. This will not be so where a sleeping car ticket is lost. A third person may have rights to be considered. The sleeping car ticket is not simply evidence of the passenger’s right to ride on the train or in any car of the train, but it reserves for his use a designated part of the car known as a berth.
The ticket filed as an exhibit with appellant’s testimony shows that a part thereof is to be held by the passenger to designate the very berth which he has purchased. This part contains the following words: “Tobe retained by passenger to identify accommodations indicated on the accompanying ticket.” All these things must be borne in mind when we are considering the question of the duty of a sleeping car conductor to require a reasonably sufficient proof by the passenger of his right to occupy a certain berth. It rested upon appellant, as plaintiff in the trial of his case, to show by a preponder*33anee of the evidence that the conductor was unreasonable in refusing to respect appellant’s assertion of a right to a berth.
The instruction will not be condemned by the reference therein to the conductor giving appellant a berth as amatter of courtesy. This reference will not affect the statement of the proof required of appellant to sustain his case. The reasonableness of the conductor’s ac£ tion in refusing to accept appellant’s explanation of his failure to produce his ticket was properly presented to the jury for their decision. By their verdict they decided that he was not unreasonable in refusing.
We do not see any error in the trial court’s refusing to grant appellant an instruction on punitive damages .under the facts and circumstances of this case. Pullman Co. v. Reed, supra.

Affirmed.